Citation Nr: 1221721	
Decision Date: 06/21/12    Archive Date: 07/02/12

DOCKET NO.  08-29 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a sinus disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a bilateral hand disorder.

4.  Entitlement to service connection for hearing loss in the left ear.

5.  Entitlement to an initial evaluation in excess of 30 percent for service-connected anxiety disorder, not otherwise specified, with alcohol dependence and depressed and anxious mood (anxiety disorder).

6.  Entitlement to an initial compensable evaluation prior to January 24, 2008, to a rating in excess of 10 percent from January 24, 2008 to September 9, 2011, and to a rating in excess of 30 percent beginning September 10, 2011 for service-connected flexion of the right elbow.

7.  Entitlement to an initial evaluation in excess of 10 percent for service-connected coronary artery disease (CAD).

8.  Entitlement to an initial compensable evaluation in excess of 10 percent for service-connected gastroesophageal disease (GERD).

9.  Entitlement to an initial compensable evaluation for service-connected perforation of the left eardrum.

10.  Entitlement to an initial compensable evaluation for service-connected tympanoplasty of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The issues of entitlement to service connection for wrist disability and entitlement to a total disability based on individual unemployability due to service-connected disorders have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The Veteran served on active duty from August 1986 to July 2006.  

This appeal arose before the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In February 2010, the Board dismissed the issues of service connection for fatty liver and warts of both hands and remanded the issues listed on the title page above to the RO to obtain additional treatment reports and VA examinations.  Additional VA treatment reports and examinations reports were subsequently obtained and added to the claims files.

Consequently, there has been substantial compliance with the February 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998) (Holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see Dyment v. West, 13 Vet. App. 141 (1999) (Holding that remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where there was substantial compliance with remand directives). 

A July 2011 rating decision granted service connection for tinnitus and hearing loss in the right ear.  A November 2011 rating decision granted service connection for seborrheic dermatitis in the nasolabial folds, eyebrows, and scalp.  Consequently, the issue of service connection for a skin disorder of the scalp has been granted and is no longer part of the current appeal.

A December 2011 rating decision granted an initial evaluation of 10 percent beginning January 24, 2008 and of 30 percent beginning September 10, 2011 for 
service-connected flexion of the right elbow, previously characterized as a right elbow fracture; an initial separate 10 percent evaluation for extension of the right elbow, effective September 10, 2011; and an initial 10 percent rating for 
service-connected GERD, effective August 1, 2006.  Because the maximum benefit was not granted for these disorders, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran testified at a travel board hearing before the undersigned sitting at the RO in July 2009, and a transcript of the hearing is of record.

For reasons discussed hereinbelow, the issues of entitlement to service connection for a back disorder, a sinus disorder, and a bilateral hand disorder, as well as entitlement to initial increased evaluations for flexion of the right elbow, CAD, and GERD are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


FINDINGS OF FACT

1.  All known and available service medical records have been obtained; the Veteran has been advised under the facts and circumstances of this case as to the evidence which would substantiate his claims for service connection for a right hand disorder and a hearing loss in the left ear, as well as the increased rating claims addressed below; and he has otherwise been assisted in the development of his claims.

2.  The Veteran's statements that he has a hearing loss in the left ear due to service are not competent.

3.  The findings on VA evaluations in May 2010 are competent, credible, and highly probative.

4.  The Veteran does not have a hearing loss in the left ear due to service.

5.  The evidence shows that the Veteran's anxiety disorder more nearly approximates occupational and social impairment with reduced reliability and productivity.
6.  The Veteran is in receipt of the maximum rating available for a tympanoplasty under Diagnostic Code 6211.

7.  The Veteran has level II hearing impairment in the right ear.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a hearing loss in the left ear have not been met.  38 U.S.C.A. §§ 101, 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.304 (2011).

2.  The criteria for the assignment of an initial evaluation of 50 percent for 
service-connected anxiety disorder are met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9400 (2011).

3.  The criteria for the assignment of an initial compensable evaluation for 
service-connected perforation of the left eardrum are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.87, Diagnostic Code 6211 (2011).

4.  The criteria for the assignment of an initial compensable evaluation for 
service-connected tympanoplasty of the right ear are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.87, 4.85, Diagnostic Codes 6299-6201 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction).  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.


Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2011).  The regulations implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the issues decided herein. 

The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in April 2006, prior to adjudication, which informed him of the requirements needed to establish entitlement to service connection.  Service connection was subsequently granted for multiple disabilities, including anxiety, perforation of the left eardrum, and postoperative tympanoplasty of the right ear, by rating decision in November 2006.  

Although the Veteran was not notified of the requirements to establish entitlement to an increased rating until later, the VA General Counsel has held that 38 U.S.C.A. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate newly raised or "downstream" issues, such as the claims for increased compensation following the initial grant of service connection for a disability, in response to notice of its decision on a claim for which VA has already given the appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Consequently, notice has been given in this case with respect to the increased rating claims.

In accordance with the requirements of VCAA, the April 2006 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  Additional private evidence was subsequently added to the claims files after the letter.  

The Veteran was informed in the April 2006 letter as to disability ratings and effective dates if any of his claims was granted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in May 2010, August 2010, and September 2011.  

The Board concludes that all available evidence has been obtained and that there is sufficient medical evidence on file on which to make a decision on the issues decided on appeal.  

The Veteran has been given ample opportunity to present evidence and argument in support of his claims, including at his July 2009 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 (2007).  

The Board has reviewed the record in regard to whether the Veteran was afforded his due process rights in the development of evidence through testimony.  At the July 2009 travel board hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals an appropriate colloquy between the Veteran and the Veterans Law Judge, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).  


Analyses of the Claims

Service Connection Claim

The Veteran seeks service connection for hearing loss in the left ear.  He is service connected for hearing loss in the right ear.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).
As is noted above, the Board is required to follow applicable statutes and regulations in its decisions.  Applicable regulations provide that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 
The Veteran's service treatment records reveal that hearing in the Veteran's left ear was within the VA definition of normal on multiple audiograms, except for an audiogram in February 2001.  An audiogram in March 2006 was within normal limits in the left ear.

The Veteran testified at his travel board hearing in July 2009 that he had hearing problems in both ears due to service.

When examined by VA in May 2010, which included review of the claims files, the Veteran complained of hearing loss and tinnitus.  Audiological evaluation did not show defective hearing in the left ear.  The examiner noted normal hearing in the left ear.  

The Board has considered the Veteran's written statements on file in support of his service connection claim for hearing loss in the left ear.  The Veteran is competent to report his hearing symptoms.  However, because audiograms in March 2006 and May 2010 are within the VA definition of normal, the Veteran does not have a hearing loss in the left ear that can be service connected.  Consequently, the Board finds the Veteran's contentions of a current hearing loss in the left ear due to service to not be credible.  Therefore, the preponderance of the evidence is against the claim, and the claim for service connection for hearing loss in the left ear is denied.

Finally, in reaching this decision, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim for service connection for a hearing loss in the left ear, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A.§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the Veteran is appealing the initial assignment of a disability rating, as in this case, the severity of the disability is to be considered during the entire period from the initial assignment of the evaluation to the present time.  Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  

Where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).

As noted above, the Board must determine the value of all evidence submitted, including lay and medical evidence.  

A designation of a diagnostic code that ends in "99" reflects that the disability is a condition not specifically listed in the Rating Schedule, and hyphenation with another diagnostic code indicates that the disability has been rated as analogous to the second code listed.  See 38 C.F.R. §§ 4.20, 4.27 (2011).


Anxiety Disorder

A November 2006 rating decision granted service connection for an anxiety disorder and assigned an initial 10 percent rating under Diagnostic Code 9400, effective August 1, 2006.  The Veteran timely appealed.  A July 2011 rating decision granted an initial 30 percent rating for this anxiety disorder, effective August 1, 2006.

Schedular Criteria

A 30 percent evaluation is warranted under 38 C.F.R. § 4.130 General Formula for Rating Mental Disorders where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 (2011). 

The symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a) (2011).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2011). 

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

GAF scores ranging from 71 to 80 indicate that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after a family argument); and that there is no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  

GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV, for rating purposes].  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  See 38 C.F.R. § 4.130. 

Analysis

The Veteran underwent a QTC psychiatric evaluation in 2006.  The date of the evaluation is unclear because although the date of examination is reported to be in May 2006, the examiner notes that the Veteran was discharged from service in July 2006 and that he had not been employed since leaving service.  The Veteran complained on this evaluation of general feelings of anxiety with an inability to eat and sleep compounded by intermittent panic attacks with tachycardia, weakness, and chest pain.  He found it extremely hard to be in social situations due to anxiety.  He said that he got confused and could not complete tasks.  His symptoms occurred as often as three times a week, with each occurrence lasting hours.  He was taking medication for his psychiatric problems, but the response was poor.  

On mental status evaluation, the Veteran was oriented, his hygiene was appropriate, his affect and mood were normal, he had occasional problems collecting his thoughts.  Also reported were panic attacks more than once a week, inability to concentrate at work, signs of suspiciousness, and obsessional rituals severe enough to interfere with routine activities.  Thought processes were appropriate, judgment was not impaired, and abstract thinking was normal; his memory was reported to be moderately impaired.  Anxiety was diagnosed, and the GAF score was 65.  

The examiner noted that anxiety was present at all times and progressed to panic intermittently.  The Veteran suffered from an alcohol abuse disability that was due to his service-connected anxiety.  It was hard for him to be in social situations without alcohol.  He was intermittently unable to perform activities of daily living because of difficulty in social situations, had difficulty maintaining concentration, and had difficulty establishing and maintaining effective work/school and social relationships because of anxiety.  He did not have difficulty understanding commands and did not pose a persistent danger of hurting himself or others.

The Veteran testified at his travel board hearing in July 2009 that his 
service-connected anxiety disorder was more severe than currently evaluated.

The Veteran reported on VA psychiatric evaluation in May 2010 that he was estranged from his adult children and had very little communication with his wife.  His drinking had increased due to pain.  He complained of depression, psychomotor retardation, loss of energy, poor concentration, and sleeping too much.  He was having increasing difficulty getting along with other people.  He reported significant difficulty adjusting to civilian life after 20 years in the military.  He was unemployed, as he had lost four jobs in the previous four years because of difficulty tolerating stress and difficulty getting along with coworkers and supervisors.  

On mental status examination in May 2010, it was reported that the Veteran was able to maintain his personal hygiene.  There were no delusions or ideas of reference.  His mood was depressed.  Speech had a normal rate and tone.  The diagnoses were alcohol dependence, substance induced mood disorder, dysthymia, and anxiety disorder.  His GAF score was 50.  The examiner noted that the Veteran manifested signs and symptoms of multiple mental disorders that resulted in deficiencies in most of the following areas: employment, family relations, judgment, thinking, and mood.

VA treatment records for August 2010 reveal that the Veteran called in to say that he had been severely depressed for the past two days and that he and his wife were not getting along.  He was seen for a psychiatric consultation later that day with complaints of problems with his wife and his financial situation.  He was noted to be oriented with a euthymic mood and a mood congruent affect; his speech was normal; his thought process was linear and logical; he did not have delusions or hallucinations; and his judgment and insight were fair.  The assessment was cannabis abuse; his GAF score was 60.  It was concluded that he did not meet the criteria for inpatient admission.

The Board finds some conflict between the Veteran's psychiatric symptoms and the GAF scores in 2006 and August 2010.  Despite the GAF scores of 65 in 2006 and 60 in August 2010, the Board finds that the medical evidence more nearly approximates the criteria for a 50 percent rating, which is indicative of serious psychiatric symptomatology.  When evaluated in 2006, the examiner noted that anxiety was present at all times and progressed to panic intermittently.  Additionally, the Veteran was intermittently unable to perform activities of daily living because of difficulty in social situations, had difficulty maintaining concentration, and had difficulty establishing and maintaining effective work/school and social relationships because of anxiety.  When evaluated in May 2010, the examiner noted that the Veteran manifested signs and symptoms that resulted in deficiencies in most areas, such as employment, family relations, judgment, thinking, and mood.

An evaluation in excess of 50 percent is not warranted during the appeal period.  The evidence does not show psychiatric symptomatology indicative of a 70 percent evaluation, such as speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; or neglect of personal appearance and hygiene.  In fact, the medical evidence shows that the Veteran has been oriented in all spheres, his speech has been coherent and goal-directed, and he has been appropriately groomed and dressed.  Additionally, there have not been any hallucinations or delusions.  


Perforated Left Eardrum and Postoperative Tympanoplasty of the Right Ear

A November 2006 rating decision granted service connection for perforation of the left eardrum and for postoperative tympanoplasty of the right ear; an initial noncompensable percent rating was assigned for each disorder, effective August 1, 2006.  The left ear was rated under Diagnostic Code 6211 and the right ear was rated under Diagnostic Code 6299-6201.  The Veteran timely appealed.  

Schedular Criteria

Diagnostic Code 6211 provides a maximum noncompensable evaluation for perforation of the tympanic membrane. 38 C.F.R. § 4.87 (2011).

Diagnostic Code 6201 provides that chronic nonsuppurative otitis media with effusion (serous otitis media) is to be rated based on hearing impairment.  38 C.F.R. § 4.87 (2011).

The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  See 38 C.F.R. § 4.85 (2011). 

To evaluate the degree of disability, the rating schedule establishes eleven (11) auditory acuity levels, designated from Level I for essentially normal acuity through Level XI for profound deafness.  See 38 C.F.R. § 4.85 and Tables VI, VIA, and VII (DC 6100) (2011).  Section 4.86 provides an alternative rating method which may be used for certain defined "exceptional patterns of hearing impairment."  Neither provision of Section 4.86, however, applies in this case. 

Section 4.85(a) requires that an examination for hearing loss be conducted by a state-licensed audiologist, and must include both a controlled speech discrimination test (Maryland CNC test) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  Section 4.85(c) indicates that Table VIA, "Numeric designation of Hearing Impairment Based Only on Pure tone Threshold Average," will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of inconsistent speech discrimination scores.  Section 4.85(f) indicates that if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the non-service-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of § 3.383 of this chapter. 

If impaired hearing is only service-connected in one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383 of this chapter.  38 C.F.R. § 4.85(f) (2011).

Analysis

Because Diagnostic Code 6211 provides a maximum noncompensable evaluation for perforation of the tympanic membrane, an initial compensable rating for 
service-connected perforation of the left eardrum is not warranted.  There is no more appropriate diagnostic code with which to rate this disability.

With respect to the service-connected tympanoplasty of the right ear, this disability is rated as analogous to Diagnostic Code 6201, for serous otitis media, and is rated based on hearing impairment.  The Board notes that hearing loss in the right ear was granted by rating decision in July 2011, with the assignment of a 0 percent rating effective August 1, 2006.

On VA audiological evaluation in May 2010, pure tone thresholds at the relevant frequencies from 1000 to 4000 hertz in the left ear were 20 decibels at 1000, 2000, and 3000 hertz and 25 decibels at 4000 hertz, with an average pure tone threshold of 21.25 decibels; speech recognition using the Maryland CNC word list was 96 percent.  Pure tone thresholds in the right ear were 75 decibels at 1000 hertz, 70 decibels at 2000 and 3000 hertz, and 65 decibels at 4000 hertz, with an average pure tone threshold of 70 decibels; speech recognition using the Maryland CNC word list was 96 percent.  The Veteran complained of being unable to understand speech whenever there is music or other background noise.  It was noted that the Veteran had a severe to mild mixed hearing loss in the right ear.

Based on the pure tone threshold and speech discrimination results of the May 2010 audiogram, the designation level of hearing loss, using the Roman Numeral designation of Table VI is II in the right ear.  The Roman Numeral designation for the left ear is I.  Having hearing impairment of II in one ear and I in the other ear translates from Table VII to a noncompensable rating.  Consequently, a compensable rating is not warranted for the Veteran's right ear tympanoplasty.  


Additional Considerations

As previously noted, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Veteran is competent to report his symptoms relevant to the disabilities for which he is seeking increased ratings.  His complaints are competent.  The Veteran's complaints have been considered in rating each of the disabilities; however, the assigned percentage ratings are primarily based on the objective criteria discussed above.  

As the preponderance of the evidence is against the above increased rating claims that have been denied, the benefit-of-the-doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for hearing loss in the left ear is denied.

An initial evaluation of 50 percent for service-connected anxiety disorder is granted subject to the controlling regulations applicable to the payment of monetary benefits.

An initial compensable evaluation for service-connected perforation of the left eardrum is denied.

An initial compensable evaluation for service-connected postoperative tympanoplasty of the right ear is denied.


REMAND

A review of the claims files reveals that the Veteran complained in service of sinus problems beginning in July 1999, and sinusitis was diagnosed.  He complained of sinus pain and congestion in April 2001 and of rhinitis in May 2002 and March 2006.  The Veteran complained on QTC evaluation in May 2006 of sinusitis; his sinuses were normal on examination, including X-rays.  The Veteran's claim for service connection for sinusitis was denied in a July 2008 Statement of the Case because there was no chronic condition.  However, a VA treatment report for November 2009 reveals complaints of sinus congestion, with a history of sinus problems; sinusitis was diagnosed.  There is no postservice evaluation with nexus opinion on whether the Veteran has a chronic sinus disorder due to service.

With respect to the claim for service connection for a back disorder, there is a notation in service that the Veteran fell on his tailbone and a sacral contusion was diagnosed.  Lumbago was noted in March 2006.  The Veteran complained on QTC evaluation in May 2006 of a history of a tailbone fracture and of low back pain.  Although limitation of motion of the low back was reported in May 2006, the examiner concluded that the Veteran's tailbone had resolved and that there was no lumbar pathology.  When the Veteran's back was evaluated by a VA examiner in September 2011, chronic lumbar strain was diagnosed and it was concluded that the Veteran's back pain and chronic lumbar strain were the result of age and the Veteran's lack of fitness.  However, this conclusion was due, at least in part, to the examiner's notation that there was no history of back injury.  It appears that the examiner did not review the claims files, as the low back complaints and findings in service were not addressed.  Therefore, further development is needed on this issue prior to Board action.

Additionally, medical evaluations for VA purposes were conducted in December 2011 and the resulting reports were added to Virtual VA in January 2012 without a waiver of RO review.  See 38 C.F.R. § 20.1304 (2011).  These evaluations include additional evidence relevant to the claims for service connection for a sinus disorder, for a back disorder, and for a bilateral hand disorder, as well as evidence relevant to the claims for increased initial ratings for flexion of the right elbow, CAD, and GERD.

VA has the authority to schedule a compensation and pension examination when such is deemed to be necessary, and the Veteran has an obligation to report for that examination.

Pursuant to 38 C.F.R. § 3.327(a) (2011), examinations will be requested whenever VA determines, as in this case, that there is a need to verify the etiology of a disability.  See also 38 C.F.R. § 3.159 (2011).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC/RO will request that the Veteran provide the names, addresses, and dates of treatment of all health care providers, both VA and non-VA, who have treated him for sinus and/or back disability since service discharge and/or for a hand disorder, CAD, and/or GERD since December 2011.  After securing the necessary authorization, the AMC/RO must attempt to obtain copies of any pertinent treatment records identified by the Veteran that have not been previously secured.  If VA is unsuccessful in obtaining any medical records identified by the Veteran, it must inform the Veteran of this and provide him an opportunity to submit copies of the outstanding medical records.  

2.  The AMC/RO will copy all pertinent medical records from Virtual VA not currently in the claims files, to include the December 2011 VA examination reports, and associate these reports with the claims files.

3.  After the above actions have been completed, the AMC/RO must arrange for examination of the Veteran by an appropriate health care provider to determine the etiology of any sinus disability.  The claims folder will be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. After reviewing the claims files, and after examining the Veteran, to include X-rays if deemed warranted, the examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any sinus disability found is causally related to service.

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

d. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in 
order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

4.  The AMC/RO must also arrange for examination of the Veteran by an appropriate health care provider to determine the existence and etiology of any chronic hand disability.  The claims folder will be made available and reviewed by the health care provider prior to the evaluation.  The following considerations will govern the evaluation:

a. The claims folder and a copy of this remand will be made available to the examiner for review in conjunction with the opinion, and the examiner must specifically acknowledge receipt and review of these materials in any report generated.  

b. The Board notes that there is conflicting evidence on file between a November 2011 VA opinion, which contains a diagnosis of neuropathy of the right hand, and a December 2011 VA hand evaluation. 

c. After reviewing the claims files, the examiner must examine the Veteran to determine whether he has a chronic hand disorder, to include neuropathy secondary to service-connected right elbow disability.  The examiner must provide an opinion on whether it is as likely as not (i.e. a 50 percent probability or greater) that any chronic hand disability found is caused or aggravated beyond normal progression by service or is secondary to service-connected right elbow disability.  This opinion should include a discussion of the November 2011 and December 2011 findings.

d. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  If the examiner is unable to make a determination without resorting to mere speculation, he/she should so state.  

e. If the examiner responds to the above inquiry that he/she cannot so opine without resort to speculation, the AMC/RO will attempt to clarify whether there is evidence that must be obtained in 
order to render the opinion 
non-speculative and then will obtain such evidence.  

Any necessary tests or studies must be conducted, and all clinical findings will be reported in detail.  The report prepared must be typed.

5.  The AMC/RO must arrange for the health care provider who examined the Veteran and provided an opinion in September 2011 to review the claims files and provide another opinion that addresses the Veteran's low back disability in light of his service back injury.  The reviewer must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current back disorder that is due to or beyond the normal progression of the disease by service.  If the examiner referred to above is unavailable, another appropriate health care provider will provide the requested opinion.

A discussion of the reasoning behind any opinion provided is needed along with the facts and medical principles involved, to include a discussion of the Veteran's service medical records.  If the reviewer is unable to reach an opinion without resort to speculation, the reviewer should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

6.  Thereafter, the AMC/RO will review the claims files and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  See 38 C.F.R. § 4.2 (If the findings on an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).

7.  The AMC/RO will notify the Veteran that it is his responsibility to report for the above examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation needs to be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.  

8.  Thereafter, the AMC/RO will consider all of the evidence of record, to include all evidence added to the claims file after November 2011, and re-adjudicate the Veteran's claims for service connection for a sinus disability, service connection for a back disorder, service connection for a bilateral hand disorder, an increased initial evaluation for right elbow flexion, an increased initial evaluation for CAD, and an increased initial evaluation for GERD.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The purpose of this REMAND is to comply with all due process considerations.  No inference should be drawn regarding the final disposition of these claim as a result of this action.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


